Mr. Justice del Toro
delivered the opinion of the court.
This is an appeal from a decision of the Registrar of Property of San Germán refusing to record a judgment rendered by the District Court of Ponce in an ex parte proceeding prosecuted in accordance -with the Mortgage Law, declaring the ownership of a certain rural property situated in Sabana Grande to have been established in favor of José Nazario Mercado.
The ground upon which the refusal of the registrar is based is that “the property being situated in the municipality of San Germán the proceedings should have been had before the District Court of Mayagtiez, to which municipality the said district belongs.”
As a matter of fact, section 395 of the Mortgage Law provides that an application praying that the ownership of a thing be declared to have been established in cases where the petitioner is without a written and recordable title of owner*636ship, shall be presented “to the judge of first instance (now "the district judge) of the district within which the property is situated or within which the principal part is situated, if it lies within two different districts.”
The jurisdiction conferred by the law upon the district judge of the district within which the property is situated is in our opinion exclusive, and it is easy to see why it should be so, because such proceedings are not like those in which the parties may confer jurisdiction upon a court of justice, hut these are proceedings for the declaration of ownership •of real property commenced and terminated at the instance of the party interested in having the application granted. (See sec. 395 of the Mortgage Law.)
It is in the district where the property is situated and where it is natural that the parties "who may have opposing interests to those of the petitioner reside, that proceedings of this character should he had, in the open, with the greatest publicity possible under the law.
The appellant cites in support of his contention the decision of May 9, 1889, of the General Directorate of Registries, holding that, notwithstanding the fact that section 404 of the Law of Spain, which is equivalent to section 395 of the Law of Ultramar, jurisdiction to hear and determine applications for the establishment of ownership is conferred upon the judge of the district within which the properties are situated when the parties submit to the jurisdiction of another court, the judgment rendered thereby is valid.
Such a decision, "which must be considered as the law of the case in which it was rendered, is not binding as a general principle, and in our opinion it is contrary to the definite provision of the Legislature contained in section 395 above cited, and contrary to the spirit of the law which we have heretofore construed.
The District Court of Mayagüez had exclusive jurisdiction to hear and determine the application herein filed, and, therefore, we find that the decision of the registrar is well *637founded. The appeal must be dismissed and the decision appealed from, affirmed.

Affirmed.

Justices MacLeary and Wolf concurred.
Chief Justice Hernández and Justice Figue.ras did not sit. at the hearing of this case.